

116 HR 7047 IH: To provide for expedited additional support under the farm and ranch stress assistance network, and for other purposes.
U.S. House of Representatives
2020-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7047IN THE HOUSE OF REPRESENTATIVESMay 28, 2020Mr. Emmer (for himself, Mr. Marshall, and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for expedited additional support under the farm and ranch stress assistance network, and for other purposes.1.Expedited additional support for farm and ranch stress assistance networkSection 7522 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 5936) is amended—(1)in subsection (a)—(A)by striking In General.—The Secretary and inserting the following:In general.—(1)Competitive grantsThe Secretary; and(B)by adding at the end the following:(2)Expedited additional awards for fiscal year 2020Not later than 60 days after the date of the enactment of this paragraph, from the amounts made available under subsection (d)(1), the Secretary shall award to each eligible recipient that meets the criteria determined by the Secretary, and submits an application within the time period specified by the Secretary, an amount to be determined by the Secretary, except in no case may such amount exceed $500,000.; and(2)by amending subsection (d) to read as follows: (d)Funding(1)Fiscal year 2020 emergency fundingOut of funds in the Treasury not otherwise appropriated, there is appropriated to carry out this section $10,000,000 to remain available until September 30, 2021. Such funds are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.(2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $20,000,000 for each of fiscal years 2020 through 2023..